Third District Court of Appeal
                               State of Florida

                          Opinion filed May 26, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D19-1843
                        Lower Tribunal No. 17-5207
                           ________________


                           Pedro Cruz, et al.,
                                 Appellants,

                                     vs.

                 North Shore Medical Center, Inc.,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Kawel PLLC, and Andrew Paul Kawel, for appellants.

     Rissman, Barrett, Hurt, Donahue, McLain & Mangan, P.A., Isaac R.
Ruiz-Carus and Katherine A. Gannon (Tampa), for appellee.


Before GORDO, LOBREE, and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Deauville Hotel Mgmt. v. Ward, 219 So. 3d 949, 955 (Fla. 3d

DCA 2017) (“What constitutes outrageous conduct is a question that must

be decided as a matter of law.”) (citing De La Campa v. Grifols Am., Inc.,

819 So. 2d 940, 943 (Fla. 3d DCA 2002) (“What constitutes outrageous

conduct is a question for the trial court to determine as a matter of law.”);

Liberty Mut. Ins. Co. v. Steadman, 968 So. 2d 592, 595 (Fla. 2d DCA 2007)

(explaining that “[t]he plaintiff's ‘subjective response’ to the conduct ‘does not

control the question of whether the tort of intentional infliction of emotional

distress occurred.’”)).




                                        2